        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 1 of 17
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     June 11, 2021

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

       The Government respectfully submits this letter in opposition to defendant Michael
Avenatti’s letter filed on June 4, 2021 (“Def. Mot.”) (Dkt. No. 315), in which he brings two
motions. As set forth below, each motion fails for multiple, independent reasons. They should be
denied.

I.     The Defendant’s Motion to Compel the Production of Alleged Witness Statements Is
       Meritless

       A.      Relevant Facts

               1.      The Government’s Production of 18 U.S.C. § 3500 Material

        In advance of trial, the parties agreed to a schedule with respect to the mutual exchange of
certain material and information prior to and during trial. (Dkt. No. 68.) Specifically, the parties
agreed that the Government would produce material covered by 18 U.S.C. § 3500 (“3500
material”) on or before January 14, 2020. (Id. at 2.)

        On January 14, 2020, the Government produced to the defendant (1) 3500 material
for approximately 17 individuals whom the Government considered to be potential testifying
witnesses, and also, as a courtesy to the defendant, (2) prior statements of approximately
25 individuals and entities whom the Government did not intend to call to testify in its case-in-
chief. 1 The initial production of 3500 material included, in pertinent part, an 18-page

1      Subsequently, but still in advance of trial, the Government produced additional
3500 material—all of which was created or came into the Government’s possession after
January 14, 2020—for one additional individual whom the Government intended to call to testify
and a small number of additional individuals whom the Government did not intend to call to testify.
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 2 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 2

memorandum of interview, dated March 28, 2019 (the “March 28 MOI”), with respect to an
interview of Judy Regnier on March 25, 2019, which was prepared by California-based Special
Agents of Internal Revenue Service-Criminal Investigation (“IRS-CI”). 2 (3514-001.) 3 The
March 28 MOI states that it was prepared after the agents “refresh[ed] [their] memory from notes
made during and immediately after the interview.” (Id. at 18.)

       No member of the United States Attorney’s Office for the Southern District of New York
(the “Government” or the “USAO-SDNY”), or its partner in this case, the Federal Bureau of
Investigation (“FBI”), was present for the interview that is the subject of the March 28 MOI. The
USAO-SDNY and FBI do not have and never have had in their possession the notes referenced in
the March 28 MOI.

       On January 16, 2020, the Government produced to the defendant additional 3500 material,
including a four-page set of handwritten notes (the “January Notes”) of a meeting with Regnier
that occurred that same day. (3514-010.) The notes were taken by a Special Agent with the
USAO-SDNY, DeLeassa Penland, and the meeting was also attended by two prosecutors with the
USAO-SDNY and two Special Agents with the New York Field Office of the FBI. The notes
included, in pertinent part, the following: “Concern RE: twitter posts. Sent screenshot to
SA Penland.” (Id. at 1.)

       On January 23, 2020, the Government produced to the defendant additional 3500 material,
including, in relevant part:

           •   A one-page memorandum of interview, dated March 29, 2019 (the “March 29
               MOI”), with respect to a brief interaction on March 26, 2019, between Special
               Agents of IRS-CI and Regnier during which certain materials were retrieved.
               (3514-014.) The March 29 MOI was prepared by IRS-CI and states that it was
               prepared after agents “refresh[ed] [their] memory from notes made during and
               immediately after the activity with Judy Regnier.” (3514-014 at 1.)

           •   A 14-page memorandum of interview, dated November 25, 2019 (the
               “November MOI”), with respect to an interview with Regnier that occurred on
               November 19, 2019. (3514-012.) The November MOI was prepared by IRS-CI
               and states that it was prepared after agents “refresh[ed] [their] memory from notes
               made during and immediately after the interview with Regnier.” (3514-012 at 14.)

       These memoranda were provided to the Government by the United States Attorney’s
Office for the Central District of California (“USAO-CDCA”), following a request by the

2      The Government understands that IRS-CI is the partner of the United States Attorney’s
Office for the Central District of California in the investigation and prosecution of the defendant
in United States v. Avenatti, No. 19 Cr. 61 (JVS) (C.D. Cal.) (the “California Case”).
3      The Government will provide all 3500 material in its possession referenced herein, which
is generally subject to a protective order, to the Court upon request.
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 3 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 3

Government for statements of Regnier. In connection with providing the memoranda, the USAO-
CDCA advised the Government that it would not be providing underlying notes, following the
pertinent USAO-CDCA team’s practice, and understanding of case law, of only disclosing such
notes when they are inconsistent with a disclosed memorandum. The Government understands
that the USAO-CDCA intends to follow this same practice in producing 3500 material to the
defendant in the California Case.

        No member of the USAO-SDNY or the FBI was present for the interaction with Regnier
that is the subject of the March 29 MOI or for the interview that is the subject of the
November MOI. The USAO-SDNY and the FBI do not have and never have had in their
possession the notes referenced in either the March 29 MOI or the November MOI.

               2.     Regnier’s Testimony at Trial

        Trial began on January 29, 2020. Regnier testified briefly on February 6, 2020, regarding
certain financial matters relevant to the defendant’s motive. (Tr. 1398-1407.) The defendant
elected not to ask Regnier a single question on cross-examination. (Tr. 1408.) Trial ended when
the jury returned a verdict of guilty on all counts on February 14, 2020. At no time prior to or
during trial, or at any time until recently, did the defendant’s multiple counsel inquire with the
Government or raise with the Court anything concerning the notes referenced in the March 28
MOI, the March 29 MOI, or the November MOI, or the Twitter posts referenced in the January
Notes. On the contrary, no such inquiry was made for more than a year after the trial was
completed, and long after the defendant filed his post-trial motions under Federal Rules of
Criminal Procedure 29 and 33, which made no mention of any such notes or posts.

               3.     The Defendant’s Recent Inquiry About the March 28 MOI, the
                      March 29 MOI, and the November MOI

        On April 9, 2021, almost 14 months after the defendant’s trial was completed, the
defendant’s counsel in this case forwarded to the Government a letter from the defendant’s counsel
in the California Case addressed to the USAO-CDCA, and directed the Government’s attention to
certain of the requests contained therein, some of which related to Regnier.

       On April 27, 2021, the Government responded by letter, in pertinent part:

               Paragraph 2 of Mr. Steward’s letter requests handwritten notes
               relating to meetings between Ms. Regnier and prosecutors in the
               Central District of California. We do not have and have never had
               in our possession handwritten notes relating to these interviews. We
               note that we did produced to you, prior to trial, typewritten
               memoranda relating to each of these meetings. [Citations omitted].
               We further observe that each of the typewritten memoranda
               corresponding to meetings on March 25, 2019, March 26, 2019, and
               November 19, 2019 (3514-001, 3514-012, 3514-014) references
               notes made during and immediately after the relevant interview, and
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 4 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 4

               you were therefore aware of the possible existence of handwritten
               notes prior to trial. Notwithstanding those facts, you made no
               request at that time for any underlying handwritten notes, and we do
               not have, and have never had, possession of any such handwritten
               notes.

       On April 30, 2021, counsel for the defendant in a different, and also unrelated case, United
States v. Avenatti, No. 19 Cr. 374 (JMF) (S.D.N.Y.) (the “Fraud Case”), contacted the
Government, by email, inquiring whether the prosecution team in that case (which includes certain
members of the USAO-SDNY team in this case) was aware of whether “handwritten notes taken
by folks out in CDCA during their interviews of Ms. Regnier” were preserved.

        On May 12, 2021, the Government, after making an inquiry with the USAO-CDCA as a
courtesy to the defendant, and to ensure that any response the Government provided was accurate,
replied to the defendant’s counsel in the Fraud Case, by email, stating that “we have been informed
by the United States Attorney’s Office for the Central District of California that the notes about
which you inquire[d] have been and will continue to be preserved.”

               4.     The Defendant’s Recent Inquiry About the January Notes

       On April 30, 2021, counsel for the defendant in the Fraud Case also inquired with the
Government, by email, whether “the text message or email by which Ms. Regnier sent [the]
screenshot to SA Penland,” referenced in the document produced as 3500 material in this case as
3514-010, was “still available.”

         On May 12, 2021, the Government responded to the defendant’s inquiry by letter to counsel
in this case, on which the defendant’s counsel in the Fraud Case were copied, in pertinent part:

               Although your client is not yet entitled to 3500 material in the
               unrelated [Fraud Case], and you did not ask for the referenced
               screenshot before or after trial, we nevertheless advise you that,
               since receiving the inquiry from your client’s counsel, we conducted
               a diligent search of available emails and text messages and did not
               locate any record of Special Agent Penland’s receipt of any such
               screenshot. As a courtesy, we thereafter inquired of Ms. Regnier’s
               counsel whether Ms. Regnier has a copy of the referenced
               screenshot. Ms. Regnier’s response, forwarded to us by her counsel,
               is enclosed. Please note that we understand the reference in the
               response to “Mr. Karlous” to refer to an agent working with the
               United States Attorney’s Office for the Central District of
               California.

The enclosure to the Government’s letter contained an email from Regnier to her counsel, attaching
what appeared to be a screenshot from Twitter, and stating: “I sent the attached Twitter messages
in January to Mr. Karlous. If I showed them anything during a meeting it would have been on my
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 5 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 5

phone – I do not have a Twitter account. If it is something else I don’t recall.” The Twitter
screenshot attached to Regnier’s email contained two posts dated January 12 and 13, 2020, in
which Twitter users who were not witnesses or otherwise connected to this case made posts that
appear to be attempts at humor regarding Regnier and Avenatti. The screenshot is enclosed as
Exhibit A.

               5.      The USAO-SDNY and USAO-CDCA Prosecution Teams

         As noted above, the investigation and prosecution of the defendant by the USAO-SDNY
in this case has been undertaken in partnership with the FBI, and in particular, its New York Field
Office. That is also true of the Fraud Case. By comparison, the investigation and prosecution of
the defendant by the USAO-CDCA has been undertaken in partnership with the Los Angeles office
of IRS-CI. The USAO-SDNY and the USAO-CDCA have conducted their respective
investigations and prosecuted their respective cases separately. The interactions between the two
offices principally have involved deconfliction, as well as accommodating a limited number of
specific requests for information transfer between the offices and permitting members of the other
office to join or listen to a small number of meetings with certain witnesses of mutual interest, so
as to avoid duplication and to respect those witnesses’ and their counsels’ time.

       B.      Applicable Law

               1.      18 U.S.C. § 3500

        18 U.S.C. § 3500, also known as the Jencks Act, provides that, “[a]fter a witness called by
the United States has testified on direct examination, the court shall, on motion of the defendant,
order the United States to produce any statement . . . of the witness in the possession of the United
States which relates to the subject matter as to which the witness has testified.” 18 U.S.C.
§ 3500(b). It is settled law that the Jencks Act, by its express terms, does not require production
of witness statements that were “never in the possession of the prosecution or the federal
investigators.” United States v. Bermudez, 526 F.2d 89, 100 n.9 (2d Cir. 1975); see also United
States v. Brennerman, 818 F. App’x 25, 29 (2d Cir. 2020) (rejecting Jencks Act claim regarding
materials allegedly in victim’s possession because “government’s discovery and disclosure
obligations extend only to information and documents in the government’s possession”); United
States v. Hutcher, 622 F.2d 1083, 1088 (2d Cir. 1980) (“Clearly the government cannot be required
to produce that which it does not control and never possessed or inspected.” (internal quotation
marks and citation omitted)).

        It is also settled law that a “statement” is not simply anything that is related to a witness or
that another person reports the witness has said. Rather, “[t]he term ‘statement’ . . . means” “(1) a
written statement made by said witness and signed or otherwise adopted or approved by him; (2) a
stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a
substantially verbatim recital of an oral statement made by said witness and recorded
contemporaneously with the making of such oral statement; or (3) a statement, however taken or
recorded, or a transcription thereof, if any, made by said witness to a grand jury.” 18 U.S.C.
§ 3500(e). In short, the Jencks Act reaches “only those statements which could properly be called
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 6 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 6

the witness’s own words.” Palermo v. United States, 360 U.S. 343, 352 (1959); see also, e.g.,
United States v. Artis, 523 F. App’x 98, 101 (2d Cir. 2013) (“because the notes were not shown to
be ‘signed or otherwise adopted and approved’ by [the witness] and are not a substantially verbatim
recital of [the witness’s] words, the notes do not qualify as a statement under either the Jencks Act
or Rule 26.2”); United States v. Aviles, 337 F.2d 552, 569 (2d Cir. 1964) (“The notes, however,
were not verbatim but were handwritten accounts of selected portions of the interviews and hence,
not ‘statements’ within the Jencks statute.”); accord, e.g., United States v. Mincoff, 574 F.3d 1186,
1200 (9th Cir. 2009). 4

        For substantially the same reasons, it has long been the law that where notes of an interview
track a report of the interview, and the defendant is provided with the report, the defendant does
not have a right also to be provided with the notes. See United States v. Elusma, 849 F.2d 76, 79
(2d Cir. 1988) (“Although the agents failed to produce their handwritten notes of interviews with
potential witnesses, precedent in this circuit holds that they need not preserve such notes if the
agents incorporate them into formal reports.” (citations omitted)); United States v. Barlin, 686
F.2d 81, 92 (2d Cir. 1982) (where agent’s notes were made part of report, the notes did not have
to be preserved and their destruction did not violate Section 3500); United States v. Covello, 410
F.2d 536, 545 (2d Cir. 1969) (destruction of notes by FBI agents regarding interviews with
government witnesses after the contents of these notes had been incorporated into reports did not
violate the rights of a defendant who claimed that he was entitled to not only the typewritten reports
but also the notes); United States v. Greco, 298 F.2d 247, 249 (2d Cir. 1962) (no violation of
Section 3500 dealing with demands for production of statements and reports of witnesses because
of failure of government to produce notes made by FBI agents during interviews with government
witnesses, where notes had been destroyed after contents were incorporated in documents, which
were given to the defendant); accord, e.g., United States v. Reed, 575 F.3d 900, 920-21 (9th Cir.
2009).

               2.      The Prosecution Team

        As noted above, Section 3500 refers to the material in the “possession of the United States.”
In this context, as in the context of other discovery or disclosure obligations, “the United States”
refers not any component or member of the federal government, but to the prosecution team in the
case at issue. See, e.g., United States v. Finnerty, 411 F. Supp. 2d 428, 432 (S.D.N.Y. 2006). As
the Second Circuit has explained, a contrary rule would be unworkable:

               [T]he imposition of an unlimited duty on a prosecutor to inquire of
               other offices not working with the prosecutor’s office on the case in
               question would inappropriately require [courts] to adopt a
               monolithic view of government that would condemn the prosecution
               of criminal cases to a state of paralysis.

4       To be sure, the Government in this district generally produces all reports, and all notes, of
interviews in its possession, regardless of whether they satisfy the terms of Section 3500—just as
the Government did in this case.
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 7 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 7


United States v. Avellino, 136 F.3d 249, 255 (2d Cir. 1998) (internal quotation marks omitted); see
also, e.g., United States v. Stein, 424 F. Supp. 2d 720, 723 (S.D.N.Y. 2006) (“The Court does not
accept that the entire Internal Revenue Service is ‘acting on the government’s behalf’ in this
case.”).

        In short, entities or persons that are not part of the “prosecution team” or an “arm of the
prosecutor” are not covered by the Government’s discovery or disclosure obligations. See, e.g.,
United States v. Locasino, 6 F.3d 924, 948-49 (2d Cir. 1993) (government not obligated to turn
over records in possession of FBI agents who were not involved in investigation or prosecution of
the defendant). Moreover, “[i]nteracting with the prosecution team, without more, does not make
someone a team member. Instead, under the totality of the circumstances, the more involved
individuals are with the prosecutor, the more likely they are team members. . . . [T]hese
circumstances include whether the individual actively investigates the case, acts under the
direction of the prosecutor, or aids the prosecution in crafting trial strategy.” United States v.
Meregildo, 920 F. Supp. 2d 434, 441-42 (S.D.N.Y. 2013), aff’d sub nom. United States v. Pierce,
785 F.3d 832 (2d Cir. 2015). Consistent with these principles, whereas “investigating case agents
are part of the prosecution team,” Meregildo, 920 F. Supp. 2d at 441, “cooperating witnesses are
rarely members of the prosecution team,” because typically “[p]rosecutors do not direct witnesses
to investigate, and witnesses do not advise prosecutors on trial strategy,” id. at 444.

               3.      Federal Rule of Criminal Procedure 12

       Federal Rule of Criminal Procedure 12 provides that a party waives any motion required
to be made prior to trial, absent a showing of good cause. United States v. Klump, 536 F.3d 113,
120 (2d Cir. 2008); United States v. Yousef, 327 F.3d 56, 124-25 (2d Cir. 2003); United States v.
Crowley, 236 F.3d 104, 110 (2d Cir. 2000); United States v. Schwartz, 535 F.2d 160, 163 (2d Cir.
1976). A strategic decision not to pursue a claim until after trial is insufficient to establish “good
cause.” Yousef, 327 F.3d at 125. So is “inadvertence” to the potential existence of the claim. Id.;
see also United States v. Forrester, 60 F.3d 52, 59 (2d Cir. 1995). Waiver under Rule 12 is
“complete,” barring review even for “plain error.” Yousef, 327 F.3d at 125. One type of motion
required to be made prior to trial, or else waived absent good cause, is a motion for “discovery
under Rule 16.” Fed. R. Crim. P. 12(b)(3)(E).

               4.      Waiver Under Section 3500

        Similar to waiver under Rule 12(b)(3)(E)—and consistent with the plain language of
Section 3500, which requires a “motion of the defendant”—a failure to request timely 3500
material about which a defendant knows results in a waiver of any claimed violation. See United
States v. Petito, 671 F.2d 68, 73-74 (2d Cir. 1982); United States v. Padilla, No. S1 94 Cr. 313,
1996 WL 389300, at *1 (S.D.N.Y. July 11, 1996); accord United States v. Johnson, 200 F.3d 529,
535-36 (7th Cir. 2000); United States v. Knapp, 25 F.3d 451, 461 (7th Cir. 1994).
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 8 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 8

       C.      Discussion

               1.      Handwritten notes

        The defendant’s first motion asserts that the Government should be ordered, under 18
U.S.C. § 3500, to “produce all handwritten notes reflecting Ms. Regnier’s statements.” (Def.
Mot. 3.) But there is no dispute that the Government produced all notes in its possession before
trial. The Government does not have (and never has had) what the defendant seeks.

        To be sure, to the Government’s knowledge, the USAO-CDCA has such notes, but that is
a separate office, which performed a separate investigation, with a separate investigative agency,
and brought separate charges, concerning separate conduct. And importantly, as described at some
length above, these facts, including that the notes existed and were taken by the investigative
agency working with the USAO-CDCA, were known to the defendant well before trial. 5 The
defendant’s claim that now, more than a year after trial, the Government should be compelled to
obtain those notes and then to produce them appears to be an end-run around the USAO-CDCA’s
practice, consistent with Ninth Circuit case law. To the extent that is the goal, the defendant’s
request should be directed to the District Judge in the California case, in which the trial has not yet
occurred. In any event, the claim fails for multiple, independent reasons.

        First, the claim is waived. A claim that the team in this case and the team in the Central
District of California are one “prosecution team” for the purposes of disclosure is indisputably a
motion for discovery. Indeed, the defendant says in his letter that what he seeks is an order that
the USAO-SDNY “must produce discovery possessed by government lawyers outside SDNY,”
and in making this request, he relies on cases involving Rule 16. (Id. at 3.) That is precisely the
kind of claim barred by Rule 12(b)(3)(E). The defendant does not even attempt to explain why he
should be excused from his failure to seek such materials in this case before trial, much less in the
past year-plus. It does not matter whether the failure to make such a motion was because the
defendant did not think it worth his time (which would not be surprising, since he declined to ask
Regnier a single question on cross-examination), or knew such a motion would be without merit,
or wanted to save such a claim in case he were convicted, or merely overlooked its potential
existence. It is barred. See Yousef, 327 F.3d at 125.

        Similarly, even if Rule 12(b)(3)(E) did not preclude his claim (and it does), the claim is
barred under the plain language of Section 3500 itself. See, e.g., Petito, 671 F.2d at 73-74. In a
footnote, the defendant states that “there was no need to file a motion in this case because the
government agreed to produce 3500 material.” (Def. Mot. 5 n.3.) That statement does not make
sense, and it is unsupported by citation to case law or any other authority. Here, the Government
agreed to produce 3500 material, and did so, and that very material indicated—expressly, as the

5       Similarly, the defendant has long known that this case and the case in the Central District
of California were investigated and prosecuted by separate teams, with separate discovery
obligations. (See, e.g., June 6, 2018 Tr. 9:2-12 (Government noting that it had not produced
contents of a server in the possession of the USAO-CDCA because the server was not in the
possession of and had never been reviewed by the USAO-SDNY).)
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 9 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 9

defendant acknowledges (id. at 3 n.1)—that notes existed. Yet the defendant never sought them.
He is not permitted to do so now. Cf. Johnson, 200 F.3d at 536 (“Although there is no question
that he initially requested Jencks documents, [the defendant] never pursued this request after he
learned at trial about the alleged statements [at issue].”).

        Second, the claim that the two teams prosecuting the defendant, in different districts, are
really one team is meritless. The USAO-CDCA did not “act[] under the direction of the
prosecutor[s] here” or “aid[] the prosecution [here] in crafting trial strategy.” Meregildo, 920 F.
Supp. 2d at 441-42. Nor does the defendant contend otherwise. Instead, he principally points to
the fact that certain members of the two teams were “present” on the phone or in person for some,
but not all, meetings with Regnier. (Def. Mot. 4.) He ignores the numerous meetings, with other
witnesses, at which USAO-CDCA was neither “present” nor otherwise involved. And vice-versa.
Simply put, the presence of certain members of both prosecution teams at a handful of interviews
of a witness does not establish a joint investigation, and the defendant fails to point to any facts of
the sort that would support a contrary conclusion. See United States v. Collins, 409 F. Supp. 3d
228, 241-42 (S.D.N.Y. 2019); United States v. Blaszczak, 308 F. Supp. 3d 736, 742-43 (S.D.N.Y.
2018).

        Moreover, the defendant ignores the lack of factual overlap between the California case
and this case. The defendant repeatedly invokes this Court’s decision in United States v. Martoma,
990 F. Supp. 2d 458, 460 (S.D.N.Y. 2014) (Def. Mot. 3, 5), but he notably does not compare the
facts of the two cases—and they are nothing alike. In short, it is difficult to understand how the
USAO-SDNY and the USAO-CDCA could be said to have “engaged in joint fact-gathering,”
Martoma, 990 F. Supp. 2d at 461 (internal quotation marks omitted), when they operated
independently, to uncover distinct facts, resting on virtually entirely distinct witnesses, to bring
distinct charges, with distinct investigative agencies, in distinct districts.

        Finally, and in any event, even if the defendant’s claim were not barred, and the two teams
were really one, the defendant’s claim still fails for the fundamental reason that, under the settled
law discussed above, notes of an interview by an agent, who did not testify, underlying reports that
were produced, are neither statements of the witness nor are otherwise required to be produced.
See, e.g., Artis, 523 F. App’x at 101; Elusma, 849 F.2d at 79. The defendant does not acknowledge
this law, much less explain why it does not defeat his belated claim.

               2.      Twitter Screenshot

        The defendant next asserts that the Government purportedly failed to comply with
Section 3500 by not producing in advance of trial a screenshot of a Twitter post. (Def. Mot. 5.)
This claim too is both waived and meritless.

        First, as explained above, the Government produced to the defendant the January Notes,
which include an explicit reference to the screenshot at issue, on January 16, 2020, nearly two
weeks before trial began. Yet the defendant made no inquiry of the Government regarding the
screenshot in advance of or during the trial, or at any time until recently. Rather, the first time that
the reference to the screenshot was raised was on April 30, 2021, more than 14 months after the
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 10 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 10

trial had ended, and not even by counsel for the defendant in this case, but instead by counsel for
the defendant in the unrelated Fraud Case. Again, the defendant does not even attempt to explain
his failure to raise this claim sooner, and the reason for that failure is legally irrelevant. The claim
is barred. See Yousef, 327 F.3d at 125; Petito, 671 F.2d at 73-74.

        While not citing Rule 12, the defendant appears to suggest that, in light of the steps the
Government voluntarily took once he made his recent, belated inquiry, the Government should be
ordered to do more, specifically, to search its files yet again. (See Def. Mot. 6.) However, the
defendant does not identify the source of this alleged obligation, and the fact that the Government
chose to go beyond what is required of it does not obligate it to do even more or to repeat the same
steps a second time. Indeed, had the defendant inquired about the Twitter screenshot before or
during trial, the Government would have taken the same steps that it did nearly 14 months after
trial—undertake a diligent effort to locate any record of the screenshot and provide it, as a courtesy
and beyond its obligations, to the defendant.6

       Second, the claim has no merit. As explained above, Section 3500 requires production
only of a witness’s “statement” to the extent it falls into one of the categories set forth in 18 U.S.C.
§ 3500(e). Here, the defendant’s claim is premised on the potential, prior existence of a screenshot
of public Twitter posts made neither by Regnier nor any other witness, or even potential witness,
in this case. Any such screenshot—not written or adopted by Regnier—plainly is not a
“statement[] which could properly be called the witness’s own words,” and therefore is beyond the
reach of the statute. Palermo, 360 U.S. 352.

         Finally, and in any event, the Government has now produced the Twitter screenshot
provided by Regnier along with her description, and the defendant is unable to articulate any even
conceivable potential prejudice that he experienced as a result of not receiving the screenshot prior
to his trial in this case, much less such sufficient prejudice that he might be entitled to a new trial.
See United States v. Gonzalez, 110 F.3d 936, 943 (2d Cir. 1997) (“the failure to disclose [under
the Jencks Act] may be disregarded if there is no reasonable probability that had the evidence been

6       In making his argument, the defendant asserts that the Government “concedes, albeit
implicitly, that at least one agent did not preserve text messages with a trial witness.” (Def.
Mot. 6.) The Government has not so conceded and has no basis to do so. On the contrary, as
described above, Regnier has stated, in a communication shared with the defendant, that she sent
a message to an agent working with the USAO-CDCA. The Government has no reason to believe
that that agent has not preserved any such message, assuming one were sent. To the extent that
the defendant has a non-speculative basis to believe otherwise, or to demand the message be
produced to him as 3500 material in the California Case, such a claim should be brought in that
case. In any event, the defendant’s claim here fails even if his assertion were correct.
        To the extent that the defendant appears to claim that the Government has conceded that
Special Agent Penland failed to preserve the screenshot, the Government has not conceded that
point either, and again has no basis to do so. Rather, as noted above, based on a diligent search,
the Government has not found a record of Regnier sending a text message to Special Agent
Penland, consistent with Regnier stating that she sent it to a different agent.
       Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 11 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 11

disclosed, the result would have been different”). Regnier testified briefly on February 6, 2020,
regarding financial matters that both were not reasonably subject to dispute and were unrelated to
the Tweets now at issue (Tr. 1398-1407), and the defendant forwent the opportunity to cross-
examine her (Tr. 1408), presumably because those matters were indisputable.

       In light of the content of the pertinent Twitter screenshot—apparent attempts at humor by
members of the Twitter-using public, at the defendant’s and Regnier’s expense—it is difficult to
imagine what possible value or relevance such publicly-available posts would have had to the
defense of this case. In short, the defendant suffered no prejudice by the Government not obtaining
and producing this screenshot prior to Regnier’s testimony, and he tellingly does not (and cannot)
suggest otherwise. See, e.g., United States v. Jackson, 345 F.3d 59, 78 (2d Cir. 2003) (rejecting
Jencks Act claim because there was “no reasonable probability that disclosure of the additional
[witness] materials in this case would have yielded a different outcome at trial”); United States v.
Mourad, 729 F.2d 195, 199-200 (2d Cir. 1984) (rejecting Jencks Act claim because there was “no
showing that the delay [in disclosure] resulted in any prejudice, or even that the evidence was
material to the issue of guilt”). 7

        Nor is there a basis for the defendant to be provided additional discovery about the
screenshot or allegedly related matters, such as “what, if any, guidance [the Government] provided
its agents about preserving 3500 material” (Def. Mot. 7). Contrary to the tone the defendant takes
throughout his letter, the Government has been both responsive and transparent about the Twitter
screenshot from the defendant’s first inquiry about it a little more than a month ago. The
Government also undertook diligent efforts to locate any such screenshot and—without being
asked to do so—affirmatively sought and obtained materials from Regnier, and promptly produced
both that material and her statement about it. There is no basis for the defendant’s hyperbolic
suggestion that there might be additional statements by Regnier, on unknown subjects, that were
“destroyed” (id. at 6) and that the Court should order a “hearing” to determine whether there “may”
be “a broader problem” (id. at 7).

        A defendant is not entitled to a hearing merely because he requests one or may hope it
might uncover alleged misconduct that he speculates could have occurred, much less when such
speculation is both untimely and irrational. A hearing is warranted only where “the moving papers
are sufficiently definite, specific, detailed, and nonconjectural to enable the court to conclude that
contested issues of fact” necessary to resolution of the motion are in question. United States v.
Pena, 961 F.2d 333, 339 (2d Cir. 1992). The requirements that a defendant must meet to be entitled


7       The defendant is correct (Def. Mot. 6) that where 3500 material has been intentionally
suppressed, the standard governing the prejudice inquiry (assuming the Court reaches that stage of
the analysis, which it need not do here) is less stringent. See, e.g., Gonzalez, 110 F.3d at 943. But
the defendant does not attempt to reconcile his inflammatory suggestion that such suppression
occurred with what the Government did after he made his belated inquiry, including seeking to
obtain relevant material from Regnier and promptly producing both it and her description to the
defendant—the very material upon which he now rests his suggestion of alleged suppression. In
any event, the defendant’s claim fails under any prejudice standard.
       Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 12 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 12

to a hearing exist for good reason, “[t]o avoid fishing expeditions.” United States v. Falso, 544
F.3d 110, 125 (2d Cir. 2008). The defendant’s request for a hearing, filed more than a year after
his trial, based on facts known to him before trial, but only made soon before his sentencing, is
just that.

II.    The Defendant’s Motion to “Inquire” Regarding a Reporter’s Presence at Sidebar
       During Voir Dire Should Be Denied

       A.      Relevant Facts

        Jury selection commenced on January 27, 2020. To help ensure a fair, open, and efficient
selection process, at the defendant’s request, the Court used a juror questionnaire that the potential
jurors completed prior to oral voir dire. On January 28, 2020, and continuing on January 29, 2020,
the Court followed up at sidebar with potential jurors regarding certain issues raised in their juror
questionnaires, before proceeding with traditional voir dire in open court, other than when a
potential juror requested to answer a particular question at sidebar. During voir dire, one member
of the news media, in view of the parties and the Court, attended sidebar discussions with potential
jurors. Also during voir dire, the Court repeatedly admonished members of the venire not to
conduct any research, or to read, watch, or listen to anything regarding the case. (See Tr. 254:23-
255:2; 389:15-17.)

       The juror questionnaires and voir dire process were the subject of several press reports;
some appear to have been based on the Court’s reading of certain responses to juror questionnaires
in open court and another appears to have arisen from a New York Post reporter’s attendance at a
sidebar conference. See, e.g., Emily Saul, ‘Notorious Scumbag’: Potential jurors tossed for
bashing Michael Avenatti N.Y. Post, Jan. 27, 2020, https://nypost.com/2020/01/27/notorious-
scumbag-potential-jurors-tossed-for-bashing-michael-avenatti/       (describing      questionnaire
responses, and explaining that jurors dismissed based on their questionnaires “were kept
anonymous”); Michael Avenatti Greets Prospective Jurors at NYC Courtroom for Extortion Trial,
NBC New York, Jan. 27, 2020, https://www.nbcnewyork.com/news/local/crime-and-
courts/michael-avenatti-greets-prospective-jurors-at-nyc-courtroom-for-extortion-trial/2269253/
(describing questionnaire responses); Stewart Bishop, Harsh Words For Avenatti As Jury Selection
Kicks Off, Law360, Jan. 27, 2020, https://www.law360.com/articles/1237994 (same); Emily Saul,
Lawyer linked to Jared Kushner cut from jury pool in Michael Avenatti case, N.Y. Post, Jan. 28,
2020,       https://nypost.com/2020/01/28/lawyer-linked-to-jared-kushner-cut-from-jury-pool-in-
michael-avenatti-case/ (describing sidebar colloquy regarding potential juror).

        At no time before, during, or after jury selection did the defendant move to close the
proceedings to the public in whole or in part, to seal or redact transcripts, or to otherwise to limit
public or media access to any aspect of jury selection or the trial that followed. Rather, consistent
with the press and public’s First Amendment right to attend criminal trials and to access judicial
documents, the proceedings were held in an open courtroom and a transcript was prepared daily.
Trial proceeded before the jury, lasting approximately three weeks, at which time the jury returned
a verdict of guilty as to each count in the Superseding Indictment.
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 13 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 13

         On February 26, 2020, the Honorable Jesse M. Furman, who is presiding over the unrelated
Fraud Case, ordered the parties each to submit, in advance of trial, letter briefs addressing
procedures for jury selection, “including but not limited to Defendant’s presence at, and press
access to, any inquiry of jurors outside the presence of the jury pool generally.” (19 Cr. 374, Dkt.
No. 41, at 2.) On March 13, 2020, the Government in that case filed, on behalf of the parties, a
joint letter regarding procedures for jury selection (the “Joint Letter” (19 Cr. 374, Dkt. No. 46)).
In that letter, “the parties propose[d] that [Judge Furman] adopt procedures substantially similar
to those adopted in Shkreli and that impose modest and reasonable restrictions on the press and
public’s access to certain information and proceedings in order to adequately protect the rights of
the defendant and potential jurors, while making the proceedings as accessible as possible in light
of the circumstances.” (Joint Letter 4.) In particular, and consistent with the procedures used at
trial by this Court, “[t]he parties propose[d] that the defendant and, assuming more than one
member of the press requests to be present at sidebar discussions, a single pool reporter be
permitted to be present at sidebar discussions with potential jurors.” (Id. at 5.)

         On August 7, 2020, new counsel was appointed to represent the defendant in the Fraud
Case. (19 Cr. 374, Dkt. No. 73.) On April 14, 2021, the defendant’s new counsel in the Fraud
Case filed a letter objecting to the proposal set forth in the Joint Letter to permit a single pool
reporter be present at sidebar discussions with prospective jurors (19 Cr. 374, Dkt. No. 109)). In
that letter, the defendant argued, among other things, that because there was no motion practice
regarding the presence of a reporter at sidebar during voir dire in this trial (since the defendant did
not, as noted above, move to partially or completely close the courtroom or otherwise to restrict
public or media access), this Court did not really “permit” a reporter at sidebar. (Id. at 2-3.) On
May 6, 2021, Judge Furman denied the defendant’s request to exclude any representative of the
press from sidebar during voir dire, observing:

               Contrary to the Defendant’s suggestion, his trial before Judge
               Gardephe in early 2020 supports, rather than undermines, the case
               for press access to sidebars during voir dire. First, it is plain that
               Judge Gardephe did, in fact, “‘permit[ ]’ a reporter’s presence at
               sidebar during voir dire” in that trial. Def.’s Ltr. 3. Indeed, the
               Defendant’s own letters later reference a reporter’s attendance at
               sidebar. See id. at 4 n.5; see Reply 5. Second, there is no evidence
               for the Defendant’s assertion that the media engaged in
               “questionable conduct” during the trial before Judge Gardephe.
               Reply 5. The Defendant’s sole support for that assertion is two
               articles written by a reporter regarding jury selection. See id. But
               that conduct is not “questionable”; it is core First Amendment
               activity and precisely what the right of press and public access to
               jury selection is designed to protect. Finally, and in any event, the
               Defendant provides zero evidence that the press coverage of jury
               selection in his trial before Judge Gardephe affected the fairness of
               that trial (or that any concerns could not be addressed through less
       Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 14 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 14

               restrictive measures, such as admonishing prospective jurors not to
               read any press about the case).

United States v. Avenatti, No. 19 Cr. 374 (JMF), 2021 WL 1819679, at *2 (S.D.N.Y. May 6, 2021).

       On June 4, 2021, the defendant filed his motion in this case to “inquire whether the Court
met with a New York Post reporter concerning this case and whether it is accurate that the Court
permitted the reporter to receive prospective jurors’ questionnaire responses and join sidebars.”
(Def. Mot. 9.)

       B.      Applicable Law

               1.      Federal Rule of Criminal Procedure 33

         Federal Rule of Criminal Procedure 33 provides, in relevant part, that “[u]pon the
defendant’s motion, the court may vacate any judgment and grant a new trial if the interest of
justice so requires.” Fed. R. Crim. P. 33(a). “The defendant bears the burden of proving that he
is entitled to a new trial under Rule 33.” United States v. McCourty, 562 F.3d 458, 475 (2d Cir.
2009). Because motions for a new trial are strongly disfavored, “the standard for granting such a
motion is strict,” United States v. Gambino, 59 F.3d 353, 364 (2d Cir. 1995), and it should be
granted only in “extraordinary circumstances,” McCourty, 562 F.3d at 475 (internal quotation
marks omitted); see also United States v. Zagari, 111 F.3d 307, 322 (2d Cir. 1997); United States
v. Locascio, 6 F.3d 924, 949 (2d Cir. 1993); United States v. Spencer, 4 F.3d 115, 118 (2d Cir.
1993). The “ultimate test [in deciding a Rule 33 motion] is whether letting a guilty verdict stand
would be a manifest injustice . . . . There must be a real concern that an innocent person may have
been convicted.” United States v. Canova, 412 F.3d 331, 349 (2d Cir. 2005) (internal quotation
marks omitted); see also United States v. Sanchez, 969 F.2d 1409, 1414 (2d Cir. 1992).

         Although the standard for obtaining discovery in support of a Rule 33 motion is not well
settled, courts in this district have generally required prior to permitting such discovery “a showing
of ‘good cause,’” meaning that the defendant must “‘present specific allegations that give the Court
reason to believe that the [defendant] may, if the facts are fully developed, be able to demonstrate
that he is . . . entitled to relief.’” United States v. Williams, No. 02 Cr. 1372 (ALC), 2017 WL
3613661, at *3 (S.D.N.Y. Aug. 21, 2017) (quoting Pizzuti v. United States, 809 F. Supp. 2d 164,
176 (S.D.N.Y. 2011)); see also United States v. Seabrook, 467 F. Supp. 171, 179-80 (S.D.N.Y.
2020) (denying discovery in support of Rule 33 motion based on failure to show what the defendant
seeks “will ‘very likely lead to the discovery’” of evidence in support of motion (quoting United
States v. Velarde, 485 F.3d 553, 560 (10th Cir. 2007))).

               2.      Closure of Voir Dire to the Press

       The Second Circuit has held that there is a qualified “‘right to attend criminal trials . . .
implicit in the guarantees of the First Amendment.’” ABC, Inc. v. Stewart, 360 F.3d 90, 98 (2d
Cir. 2004) (quoting Richmond Newspapers, Inc. v. Virginia, 488 U.S. 555, 580 (1980)). That right
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 15 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 15

of access extends to the examination of prospective jurors as part of the voir dire process. Id.
(citing Press-Enter. Co. v. Superior Court, 464 U.S. 501, 504-10 (1984)).

         In evaluating motions to exclude the press from voir dire of prospective jurors, courts
employ a two-part balancing test: “[T]he [proceeding] shall be closed only if specific findings are
made demonstrating that, first, there is a substantial probability that the defendant’s right to a fair
trial will be prejudiced by publicity that closure would prevent, and second, alternatives to closure
cannot adequately protect the defendant’s fair trial rights.” Press-Enter. Co. v. Superior Court,
478 U.S. 1, 14 (1986) (“Press-Enter. II”).

         The Second Circuit has cautioned that, although in some circumstances availability of a
transcript of voir dire proceedings may be sufficient, “[t]he provision of a transcript . . . does not
somehow allow for a more lenient balancing test.” Stewart, 360 F.3d at 100. In reversing a district
court order precluding the press from all voir dire, the Second Circuit in Stewart concluded that
the district court there had made insufficient factual findings to justify the order because (1) the
district court did not find that members of the media violated any order of the court or conducted
themselves improperly; (2) the district court’s finding that many members of the venire may have
prejudged one of the defendants was simply insufficient; and (3) the Court of Appeals could
“discern no basis for the district court’s conclusion that prospective jurors would have been
unwilling to express for publication any preconceptions that they might have had about the
defendants.” Id. at 101. The Second Circuit also observed that the district court in Stewart should
have considered more narrowly tailored procedures, including excluding the press only from
portions of voir dire implicating subject matter for which the district court expressed concern
regarding candor on the part of prospective jurors. Id. at 104-05.

       C.      Discussion

        The defendant’s request for an “inquiry” into communications the Court may have had
with a reporter should be denied. Indeed, the defendant fails to provide any authority for what he
seeks, or even to explain the ultimate purpose for his proposed “inquiry.” Presuming, however,
that the defendant seeks facts in support of a motion for a new trial under Rule 33, on the ground
that sidebars during voir dire of potential jurors should have been closed to the press, the defendant
has not offered any rational connection between the information sought, nor is there any plausible
basis for such a motion.

        As an initial matter, the defendant leaves entirely to the imagination what relevance
communications, if any, between the Court and a reporter regarding access to public portions of a
criminal trial might have to any cognizable claim for relief. The defendant alludes in a footnote
to the possibility that the Court may have or should have excluded all reporters from sidebar
conferences during voir dire. (Def. Mot. 8 n.4.) The defendant does not, however, explain what
additional facts he needs to make such a claim, why he did make one sooner, or what connection
his proposed “inquiry” has to such a theoretical claim. Even assuming a conversation did occur
between the Court and a reporter, nothing about the content of that conversation, if any, has any
bearing on any claim regarding whether it was error to permit a reporter to attend sidebars. In
short, the defendant has not demonstrated “good cause” for his request, inasmuch as he has not
        Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 16 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 16

and cannot show that the supposed facts he seeks would support a motion under Rule 33.
See Williams, 2017 WL 3613661, at *3.

        But even if the proposed “inquiry” did have some pertinence to a potential new motion
under Rule 33 claiming alleged error based on the presence of a reporter at sidebar, the request
should still be denied because there is no possibility that such a motion would have any merit.
This is so for multiple reasons (even assuming arguendo that such a motion would be timely, a
matter on which there is at least substantial question).

         First, the defendant cannot show that allowing a reporter to be present at sidebar was error.
Not surprisingly, the procedures used by this Court were similar to those used by other courts. See
Avenatti, 2021 WL 1819679, at *2; United States v. Shkreli, 260 F. Supp. 3d 257, 263 & n.3
(E.D.N.Y. 2017). And the defendant has not and cannot—particularly given that he at no time
moved to restrict access of the press to portions of voir dire or the trial or the transcripts of either—
make a plausible showing that the Court was compelled to find that “there [wa]s a substantial
probability that the defendant’s right to a fair trial w[ould] be prejudiced by publicity that closure
would prevent, and [that] alternatives to closure c[ould not] adequately protect the defendant’s fair
trial rights.” Press-Enter. II, 478 U.S. at 14.

        Second, even if the defendant could demonstrate any error in the Court’s decision, he could
not show that such an error affected his substantial rights, Fed. R. Crim. P. 52, much less that there
exists, as a result of the alleged error, “a real concern that an innocent person may have been
convicted,” Canova, 412 F.3d at 349. Indeed, surveying the record in this case, Judge Furman
found “no evidence . . . that the media engaged in ‘questionable conduct’ during the trial” and
“zero evidence that the press coverage of jury selection . . . affected the fairness of th[e] trial.”
Avenatti, 2021 WL 1819679, at *2. This Court also clearly and repeatedly instructed the potential
jurors not to read, watch, or listen to anything regarding the case during voir dire, and jurors are
presumed to observe the admonitions of the court. E.g., United States v. Baker, 899 F.3d 123, 134
(2d Cir. 2018). Indeed, it is difficult to understand how the defendant could at once claim that
neither he nor his multiple experienced, retained lawyers, and two jury consultants, present at
sidebar had any awareness of any kind at any point that there was a reporter there, and yet allege
that the presence of the reporter somehow materially influenced the prospective jurors.8


8       In lieu of any legal support for his request for an “inquiry,” the defendant resorts to the
suggestion that the Government somehow engaged in nefarious conduct by not affirmatively
highlighting for the defendant that a reporter was present. (See Def. Mot. 8 (“The government’s
letter does not state that it told defense counsel that a reporter was present.”); id. (“When counsel
raised Mr. Avenatti’s own request to appear at sidebar during voir dire in this case, T. 69-71, the
government did not mention that a reporter would be there.”).) There is nothing in law or logic
supporting the notion that representatives of the Government, observing a member of the press
walking in open court from the press pool to the sidebar should, much less are required to, interrupt
proceedings to ask whether the defendant or any of his multiple attorneys and jury consultants
present at sidebar (numbering more than the representatives of the Government) observed the same
uncontroversial and lawful event.
       Case 1:19-cr-00373-PGG Document 318 Filed 06/11/21 Page 17 of 17

Honorable Paul G. Gardephe
United States District Judge
June 11, 2021
Page 17

       In sum, the defendant has neither offered a cogent basis for the form of discovery he
requests, nor for any other form of relief relating to the presence of a reporter at sidebar during
voir dire of prospective jurors. Rather, the motion appears similar to his other motion—an
eleventh-hour attempt to seek to manufacture controversy by suggesting misconduct where there
was none—and it should be denied.

                                           Conclusion

       For the foregoing reasons, the defendant’s motions should be denied.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                             By:     s/
                                                     Matthew D. Podolsky
                                                     Daniel C. Richenthal
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-1947/2109/2616

Enclosure

cc:    (by ECF)

       Counsel of Record
